Title: To John Adams from Littleton Dennis Teackle, 4 February 1823
From: Teackle, Littleton Dennis
To: Adams, John


				
					Sir,
					Chamber of the House of Delegates Annapolis 4th: February 1823
				
				As Chairman of the Committee of Public Instruction, I take the liberty of transmitting a Bill reported for that purpose, and beg the favor of your views upon the System proposed, and that you will be pleased to note its defects, and to suggest Amendments.Presuming upon a knowledge of your liberal, and Philanthropick disposition, I venture to essay this claim upon your time, and attention—I have the Honor to be with the Highest Respt. & Consideration / Your Obt Sevt
				
					Littleton Dennis Teackle
				
				
			